                                                                                      21-MJ-1049

     AFFIDAVIT OF SPECIAL AGENT CRAIG R. HARVEY IN SUPPORT OF AN
                APPLICATION FOR CRIMINAL COMPLAINT

       I, Special Agent Craig R. Harvey, depose and state as follows:

1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have been since

July 2018. I am currently assigned to the Boston Field Office, North Shore Gang Task Force

(“FBI Task Force”). The primary mission of the FBI Task Force is to iden tify, investigate, disrupt,

and dismantle violent criminal organizations operating in cities north of Boston.               My

responsibilities include the investigation of possible violations of federal law, including illegal

possession/transfer of firearms, firearms trafficking, narcotics trafficking, and violent crimes

involving firearms and narcotics trafficking. I have received training and experience in various

aspects of criminal law and procedure, including electronic and physical surveillance,

interrogations, stops, searches, seizures, and arrests for a variety of criminal offenses. Through

my training, knowledge, and experience, I have become familiar with the habits, methods, routines,

practices and procedures commonly employed by persons engaged in the use and trafficking of

illegal firearms and narcotics, including persons involved in criminal organizations.           My

investigations have included the use of surveillance techniques and the execution of search,

seizure, and arrest warrants.

2.     This affidavit supports an application for criminal complaint charging PHILLIPS

CHARLES with: Count One, Conspiracy to Distribute and Possess with Intent to Distribute

Controlled Substances, in violation of 21 U.S.C. §§ 846 and 841(a), (b)(1)(B)(iii); and Count Two,

Conspiracy to Possess Firearms in Furtherance of, and Use and Carry Firearms During and in

Relation to, a Drug Trafficking Conspiracy, in violation of 18 U.S.C. § 924(o).

3.     The information contained in this affidavit is based on my personal observations and



                                                 1
review of records and reports, my training and experience, and information obtained from other

FBI and ATF agents, Massachusetts State Police (“MSP”) Troopers, local police officers and

witnesses. The dates and times in this affidavit are approximate. This affidavit is submitted for

the limited purpose of establishing probable cause for the issuance of the requested criminal

complaint and arrest warrant and does not set f orth all of my knowledge about this matter.

                                     PROBABLE CAUSE

I.     BACKGROUND OF PHILLIPS CHARLES

4.     I am familiar with PHILLIPS CHARLES who has a date of birth of XX/XX/1999.

CHARLES goes by the street-name “Phon C”. CHARLES has no adult criminal convictions but

has admitted to sufficient facts relative to a Malden District Court charging him with Possession

of a Class B Substance; CHARLES was placed on probation for this offense in November 2019,

and the probation terminated in November 2020. A photograph of CHARLES from the

Massachusetts Registry of Motor Vehicles follows:




5.     CHARLES is also featured in a number of rap videos on YouTube posted online over the

past two years. In one music video entitled “Active”, posted publicly on YouTube in August,

2020, CHARLES is depicted an apartment location where multiple individuals, including an

individual who I will refer to as COCONSPIRATOR 1 (“CC-1”), are present brandishing firearms,


                                                2
including at least one firearm with a “selector switch” attachment that converts the firearm into a

machine gun by permitting to fire in a fully-automatic mode.1 In this music video, CHARLES can

be observed holding a firearm and pointing it at the camera, and displaying a large amount of cash.

Of note, I believe this music video was filmed while CHARLES was on pretrial release for the

October 2019 drug case, and serving a probation sentence for a drug offense. A still image from

this music video follows with a red box superimposed to identify CHARLES:




1 The video features a disclaimer that suggests the firearms depicted are not real. Based on my
review of the video, which shows actual rounds of ammunition in magazines, a selector switch
attachment to one of the firearms, and the caliber of the weapon, and my training and experience
in this and other investigations, I believe that this disclaimer is simply false and that real guns are
being held and brandished. I also base this opinion upon my experience and knowledge in this
investigation where numerous individuals featured in music videos with such disclaimers were in
fact arrested possessing firearms. For example, in this music video described above, CC-1 can
also be observed holding a firearm with a selector switch attachment that permits the firearm to
function as a machine gun. I am familiar with such devices through this investigation and know
that CC-1 was arrested in January 2021, in possession of a different firearm with a selector
switch that was determined to in fact be a machine gun.


                                                  3
II.    SEIZURE OF CONTROLLED SUBSTANCES FROM CHARLES

       A.      MARCH 25, 2019

6.     On March 25, 2019, Malden Police stopped a vehicle that CHARLES was operating on a

public way due to a shattered driver’s side window. CC-1 was in the passenger seat. CHARLES

informed the officers that he did not have a driver’s license or learner’s permit. CHARLES was

placed under arrest for operating a motor vehicle without a license. During booking, two pills

were found in his pants pocket. The officer recognized them as 30mg oxycodone pills. CHARLES

later admitted to sufficient facts for this case, and was placed on probation, which terminated in

November 2020.

       B.      OCTOBER 1, 2019

7.     On October 1, 2019, Malden Police were dispatched to a specific location due to various

cars being in the lot. As the officers arrived two vehicles left the area, and young adults were in

the vicinity of the vehicles. As officers approached, one officer observed CC-1 enter the driver’s

seat of a red Nissan Rogue that I know to be registered to the ex-girlfriend of CC-1. CC-1 was

well-known to the Malden Police, and officers confirmed that his license was suspended. When

it started driving on a public way, Malden Police pulled th e red Nissan Rogue over. In the

passenger seat was PHILLIPS CHARLES who was identified and determined to have an active

warrant for his arrest. CHARLES was placed under arrest, CC-1 was released with a warning, and

the owner of the Nissan Rogue came to retrieve the vehicle.

       C.      OCTOBER 20, 2019

8.     On October 20, 2019, an Officer of the Malden Police Department observed CC-1

operating a red Nissan Rogue registered to a female I know to be a former girlfriend of CC-1, MM.

The Officer was familiar with CC-1’s criminal history. CC-1’s criminal history included drug and



                                                4
firearms charges, and a recent assault dangerous weapon and drug case in May 2019 that was

pending in Malden District Court. Malden Police had also recently received information that CC-

1 was in possession of an Uzi firearm, and the Officer knew that CC-1 and CHARLES were

depicted in various music videos in which firearms and narcotics are depicted. The Officer in fact

had recovered the controlled substances from CHARLES in March 2019.

9.     The Officer observed the Nissan to be travelling well over the 30 mph speed limit, and then

take a right turn at high speed without using a directional signal. The officer stopped the Nissan

Rogue and approached the driver’s side. CC-1’s head was “popping up and down” in a movement

consistent with concealing something. Once he moved closer, the Officer observed CHARLES in

the passenger seat of the vehicle.

10.    During the interaction, CC-1 and CHARLES were asked to exit the vehicle. Both CC-1

and CHARLES were pat-frisked and the Officer felt two large and hard bulges in CHARLES’

waistband area. CHARLES would not identify what these items were, and the Officer removed

them from CHARLES’ pants. Upon inspection, the Officer knew them to be packages of cocaine

or cocaine base. The officer also located three 30mg oxycodone pills similar to the ones recovered

from CHARLES in March 2019. CHARLES was arrested and charged with trafficking over 200

grams of a class B substance, and CC-1 was released.

11.    The suspected crack cocaine was tested at the MSP Crime Lab . One of the chunks was

determined to be cocaine and to weigh approximately 86 grams. The other chunk was determined

to be a cocaine base mixture and to weigh approximately 171 grams. I know from my training and

experience that this amount of drugs is consistent with bulk-trafficking and distribution.

12.    CHARLES was indicted for this incident in Middlesex Superior Court on March 6, 2020.

After indictment, the Defendant filed a motion to reduce bail, and it was set at $10,000 cash. It is




                                                 5
my understanding that a large cash bail was raised and posted for CHARLES after his arrest. I

have reviewed jail calls made by CHARLES while incarcerated and I know that he continued to

be in communication with coconspirators during his pretrial detention.

        D.      DECEMBER 3, 2020

13.     On December 3, 2020, a Trooper with the MSP observed a vehicle travelling well above

the speed limit on I-93 north and weaving in and out of lanes. The Trooper conducted a stop of

that motor vehicle and observed it to keep rolling in the breakdown while the operator moved

around and reached around in the vehicle. The Trooper approached the vehicle and the operator

of the vehicle was identified to be CHARLES and he was later determined to have no license. 2

The Trooper ordered all three occupants out of the vehicle due to the potential for weapons.

14.     When the occupants had exited the vehicle, the Trooper looked under the passenger seat

where CHARLES had been reaching and observed a firearm and magazine. This weapon was later

determined to be a 9mm Smith and Wesson firearm bearing serial number JDW8866. The front

seat passenger stated that he did not know there was firearm in the vehicle. CHARLES and the

front seat passenger were placed under arrest for the firearm. A female passenger in the rear seat

was not charged.

15.     During an inventory search of the vehicle, troopers located a bag of marijuana in the middle

console, and a prescription pill bottle labelled for a party not in the vehicle. In the bottle, troopers

located 3 different kinds of pills, including 19 pills that appeared to be Xanax

16.     After arrest, both CHARLES and the front seat passenger were placed in the same cell

overnight. In the early morning the front seat passenger stated he would like to make a statement



2
 At the time of this stop CHARLES was on pretrial release from the Middlesex Superior Court
case related to the October 20, 2019 seizure of controlled substances.


                                                   6
and was advised of his Miranda rights. In the statement, the front seat passenger took full

ownership of the gun.

III.   SEARCH OF A PHONE RECOVERED DURING THIS INVESTIGATION

17.    During the course of this investigation, investigators came into possession of extensive

digital evidence of CHARLES’ participation in the drug distribution conspiracy, and a conspiracy

to possess firearms in furtherance, and use and carry firearms during and in relation to that drug

conspiracy. This digital evidence was obtained from the search of a phone of a coconspirator.

       A.      Videos of CHARLES

18.    Investigators came into possession of a video file named IMG_0185.mp4, which,

according to the metadata was created on October 8, 2019. In the video, CC-1 can be seen drinking

and holding a bottle of Belaire champagne, and multiple individuals can be observed holding

firearms, including CHARLES. During the video, the camera pans to CHARLES who leans back

and points a firearm at the camera. In this video, CHARLES can be seen wearing a red, white,

and grey camouflage-style hooded sweatshirt. A still image from the video depicting CHARLES

holding a firearm and pointing it at the camera follows:




                                                7
19.    I am familiar with a music video posted publicly online on YouTube on June 1, 2019, in

which CHARLES can be observed wearing this same hooded sweatshirt. A still image from that

music video depicting CHARLES in the red, white, and grey camouflage-style hooded sweatshirt

follows:




20.    Investigators came into possession of a video file named IMG_01719.mp4, which,

according to the metadata was created on May 19, 2020, while CHARLES was on pretrial release


                                             8
for the Middlesex Superior Court case and on probation in Malden District Court. In the video,

CC-1 and CHARLES can be seen holding tens of thousands of dollars in cash as they are driving

around in a vehicle listening to rap music. 3 CC-1 is in the front seat, while CHARLES is seated

in the rear of the vehicle.

21.    During the video, CC-1 and CHARLES display the cash for the camera and generally

celebrate and show how much money is in their possession. Based upon my investigation, it is

clear that CC-1 and CHARLES are driving around selling controlled substances and this video

depicts the profits of their drug conspiracy. Later in the video, a firearm with an extended

magazine can be seen underneath the leg of CC-1. Still images from this video follow:




3
 The lyrics of song playing in the background are “she want a young n***a, she want a drug dealer,
she want a scammer.”


                                                9
       B.     Communications with CHARLES

22.    Through forensic extraction of a cellular telephone authorized by search warrant,

investigators came into possession of a text message conversation between CC-1 and CHARLES,

who was identified in the text message conversation by his nickname “Phon C”. In various jail

calls made while CHARLES was incarcerated, he identifies himself as “Phon” or “Phonz”. These

text message communications also have gaps consistent with the period in which CHARLES was

incarcerated. Below, I will provide some examples of the conversations between CHARLES and



                                             10
CC-1, explaining the slang used and meaning of the exchange, and the text message content

follows my explanation.

23.    For example, investigators located a conversation on September 1, 2019, where CC-1 asks

CHARLES “How much you get the 30s for”, which I believe to be a reference to 30 mg oxycodone

pills. CHARLES responds, “15”, which I believe to mean $15 per pill, and says that he was being

charged a high price (“taxed”) by another coconspirator, who I will refer to as CC-3. CHARLES

then states that when he buys them from a different coconspirator, the price is “6” dollars per pill.

CC-1 responds that the price is high (“Geeeesg”).

      Date / Time             Author                                   Content
 9/1/2019 3:06:10 PM     CC-1                  How much you get the 30s for
 9/1/2019 3:06:46 PM     CHARLES               15
 9/1/2019 3:07:10 PM     CC-1                  Say word
 9/1/2019 3:09:39 PM     CHARLES               Yea I was gettin taxed by [CC-2]
 9/1/2019 3:09:58 PM     CHARLES               But when I buy them off [CC-3] I get them for 6
 9/1/2019 3:18:09 PM     CC-1                  Geeeesg

24.    Another example takes place on September 4, 2019, where CC-1 tells CHARLES he “was

gonna grab some kle Klee”, which I know from other recordings of CC-1 to be slang for controlled

substances. CHARLES asks “How much” and tells CC-1 he was about to “head back there”, which

I believe to be the source of supply. CC-1 replies, “Zip”, which I know to mean an ounce, and

CHARLES affirms the order saying “Bet”.

      Date / Time             Author                                 Content
 9/4/2019 1:02:25 PM     CC-1                  I was gonna grab some kle Klee
 9/4/2019 1:13:44 PM     CHARLES               How much
 9/4/2019 1:13:53 PM     CHARLES               I’m bouta head bacc there
 9/4/2019 1:13:58 PM     CC-1                  Zip
 9/4/2019 1:14:06 PM     CHARLES               Bet

25.    Another example also takes place on September 4, 2019, where CC-1 asks CHARLES if

he is at his house (“crib”), and asks if he can “send a jug for you to buss” on his behalf and that

CC-1 will “give it bacc”. I believe in this conversation, CC-1 is asking CHARLES to make the

sale of some controlled substances (“jug”) that CHARLES has in his possession, to an individual


                                                 11
that CC-1 has arranged to sell to. CC-1 informs CHARLES that he will give CHARLES the same

amount of controlled substances afterwards (“give it bacc”). CHARLES asks what kind of drugs

(“Of what”), and CC-1 informs him using slang (“Klleeek kle”), and informs him of the price,

which is 1.5 grams (“1.5”) (or half of an eight-ball, which is a common transactional amount) for

$80 (“80). Based upon the stated price, I believe the controlled substances being transacted are

either cocaine base or fentanyl. CC-1 then asks CHARLES for the address so that he can have the

customer meet him there (“Send me the st addy”).

      Date / Time            Author                                  Content
 9/4/2019 10:35:18 PM   CC-1                 You at the crib
 9/4/2019 11:06:36 PM   CHARLES              Yea
 9/4/2019 11:06:54 PM   CC-1                 Can I send a jug f or you to buss for me
 9/4/2019 11:06:59 PM   CC-1                 And I’ll give it bacc
 9/4/2019 11:07:13 PM   CHARLES              Of what
 9/4/2019 11:07:23 PM   CC-1                 Klleeek kle
 9/4/2019 11:07:29 PM   CHARLES              Hm
 9/4/2019 11:07:39 PM   CC-1                 1.5 f or 80
 9/4/2019 11:07:49 PM   CC-1                 Send me the st addy

26.    On September 5, 2019, CC-1 asks CHARLES “Is there only hard there”, “No soft”,

meaning is there only cocaine base available, and no cocaine powder available. CHARLES

responds, “No soft”, meaning that cocaine powder is not available.

      Date / Time            Author                                     Content
 9/5/2019 9:53:35 AM    CC-1                 You up
 9/5/2019 10:09:23 AM   CHARLES              Yea
 9/5/2019 10:09:39 AM   CC-1                 Is there only hard there
 9/5/2019 10:09:41 AM   CC-1                 No soft
 9/5/2019 10:19:35 AM   CHARLES              No soft

27.    On September 21, 2019, CHARLES tells CC-1 that he has a sale for CC-1 to make on his

behalf (“I got a jug” “For yu”). CC-1 asks “Where” and “For how much”. CHARLES responds

that the sale will take place in “Medford” and that the amount is “40” grams and that he will

provide the drugs (“I’ll buss it”). CC-1 responds that he is on his way, and asks if CHARLES is




                                               12
going to provide the drugs that are to be sold (“gonna give me the 40 now”). CHARLES responds

to meet him at his house (“Link me at my crib”).

      Date / Time             Author                               Content
 9/21/2019 1:33:04 AM    CHARLES              I got a jug
 9/21/2019 1:33:05 AM    CC-1                 Lmao
 9/21/2019 1:33:05 AM    CHARLES              For yu
 9/21/2019 1:33:08 AM    CC-1                 Where
 9/21/2019 1:33:28 AM    CHARLES              Medf ord
 9/21/2019 1:33:35 AM    CC-1                 For how much
 9/21/2019 1:33:42 AM    CHARLES              40 I’ll buss it
 9/21/2019 1:33:55 AM    CC-1                 Ok we coming bacc
 9/21/2019 1:34:02 AM    CC-1                 You gonna give me the 40 now
 9/21/2019 1:34:05 AM    CHARLES              Link me at my crib

28.    In addition to discussions of distributing controlled substances, CHARLES and CC-1

discussed firearms and the commission of violence. For example, on September 30, 2019, CC-1

tells CHARLES “We could be twirling patria out that v”, which I believe to mean that they could

be committing drive-by shootings (“twirling”) on the rival Patria gang (“patria”) in a vehicle they

have been discussing (“that v”). CHARLES responds that CC-1 does not want to commit violence

with CHARLES (“yu ain’t tryna slide with me”). CC-1 rebuffs that understanding (“who said

that”), and states that he needs to acquire more firearms (“I just need to get my poles bacc up”)

before doing so. CHARLES agrees (“I feel you”), and CC-1 then returns the conversation to the

potential sale of narcotics, indicating that he needs to sell drugs and make money (“Lmk tho on

that trap I’m feenin”). CHARLES responds in the affirmative (“I gotchu Cuhz”).

      Date / Time             Author                                   Content
 9/30/2019 10:44:30 PM   CC-1                We could be twirling patria out that v
 9/30/2019 10:44:51 PM   CHARLES             But yu ain’t tryna slide wit me
 9/30/2019 10:45:00 PM   CC-1                Who said that
 9/30/2019 10:45:19 PM   CC-1                I just need to get my poles bacc up
 9/30/2019 10:45:46 PM   CHARLES             I f eel you
 9/30/2019 10:46:04 PM   CC-1                Lmk tho on that trap I’m feenin
 9/30/2019 10:46:18 PM   CHARLES             I gotchu Cuhz

29.    On October 5, 2019, CHARLES texted CC-1 stating “I’m tryna grab my blicc from yah

shorties whip cuz”. I believe in this statement CHARLES is telling CC-1 that he would like to



                                                13
retrieve a firearm (“tryna grab my blicc”) that is currently in CC-1’s girlfriend’s car (“yah shorties

whip”). CC-1 responds in the affirmative. Of note, the timing of this text message coincides with

the arrest of CHARLES in the vehicle owned by CC-1’s girlfriend’s on October 1, 2019 (described

above), suggesting that CHARLES left the firearm in the vehicle after he was arrested by Malden

Police.

      Date / Time              Author                                   Content
 10/5/2019 8:42:59 AM     CHARLES              Yo
 10/5/2019 9:51:40 AM     CC-1                 Yoo gang
 10/5/2019 9:54:04 AM     CHARLES              Wtw cuhz
 10/5/2019 10:35:28 AM    CHARLES              I’m tryna grab my blicc from yah shorties whip cuz
 10/5/2019 11:00:22 AM    CC-1                 I’m hip cuzzy

30.       On October 6, 2019, CC-1 texted CHARLES that he is on his way to a casino. CC-1 then

informs CHARLES that the firearm (“Situation”) is in the vehicle in a hidden compartment (“in

the stash”), and that the vehicle is at his girlfriend’s residence. CC-1 informs CHARLES that he

can go there and retrieve it.

      Date / Time                Author                                  Content
 10/6/2019 3:10:25 PM     CC-1                 Boston
 10/6/2019 3:10:38 PM     CC-1                 On my way! To the casino
 10/6/2019 3:10:48 PM     CC-1                 Situation is in the stash
 10/6/2019 3:10:51 PM     CC-1                 At [MM’s]
 10/6/2019 3:10:58 PM     CC-1                 You can go there

31.       On October 12, 2019, CHARLES asks CC-1 where he is (“wya” or where you at) and

CC-1 replies that he is in Boston (“Bean”). CHARLES states that he is “tryna grab the situation”,

meaning he is trying to retrieve his firearm (“situation”). CC-1 replies “I got you.”

       Date / Time              Author                                   Content
 10/12/2019 11:04:38 AM     CHARLES            Wya
 10/12/2019 11:05:19 AM     CC-1               Bean
 10/12/2019 11:24:01 AM     CHARLES            I’m tryna grab the situation
 10/12/2019 11:24:19 AM     CC-1               I got you

32.       On October 20, 2019, CHARLES texts CC-1 “Nbs we out”, meaning no bullshit (“nbs”)

we are leaving. CC-1 replies, “We can’t tho rn” “The boys”, meaning that they can’t leave right

now (“rn”) because of the police (“the boys”). CHARLES acknowledges that (“yes”) and CC-1


                                                 14
tells CHARLES that he is in possession of two firearms (“We got 2 piles” “poles”) and that

CHARLES should not come into the location where he is (“Don’t come in”).

          Date / Time            Author                             Content
    10/20/2019 1:39:36 AM    CHARLES          Nbs we out
    10/20/2019 1:39:43 AM    CC-1             We can’t tho rn
    10/20/2019 1:39:46 AM    CC-1             The boys
    10/20/2019 1:39:48 AM    CHARLES          Yes
    10/20/2019 1:39:52 AM    CC-1             We got 2 piles
    10/20/2019 1:39:55 AM    CC-1             Poles
    10/20/2019 1:48:32 AM    CC-1             Don’t come in

          C. Communications about CHARLES by Coconspirators

33.       Additionally, investigators came identified a number of text message conversations where

other coconspirators discuss CHARLES and his involvement in the drug and firearm conspiracy

with CC-1. For example, investigators located one conversation where coconspirator, who I will

refer to as CC-4 4 asks CC-1 to buy “Phil’s pole” shortly after CHARLES was arrested on October

20, 2019.5 CC-1 replies that he “cAn’t do that” but can obtain one for CC-4. CC-4 replies that he

has the money available (“The bread is here bro”) and needs one immediately (“need one ASAP”)

because rival gangs are organizing to attack him (“niggas got bread on [CC-4’s] head”).

          Date / Time            Author                               Content
    10/24/2019 5:24:30 PM    CC-4             Lemme buy Phil’s pole off u
    10/24/2019 5:26:20 PM    CC-1             What no
    10/24/2019 5:26:29 PM    CC-1             I cAnt do that
    10/24/2019 5:26:38 PM    CC-1             I can get you one tho
    10/24/2019 5:27:22 PM    CC-4             The bread is here bro I need one ASAP dawgssss niggas
                                              got bread on [CC-4’s] headΌΌΌ
    10/24/2019 5:27:42 PM    CC-1             How much do you got for it
    10/24/2019 5:38:52 PM    CC-4             Anything
    10/24/2019 5:38:57 PM    CC-4             Any price bro
    10/25/2019 11:59:26 AM   CC-4             ??




4Of note, CC-4 was recently arrested and charged in connection with a drug trafficking conspiracy
and a firearm was recovered during the execution of a search warrant at his residence.
5
 From this, I believe that CHARLES’ firearm remained in the possession of CC-1 following
CHARLES’ arrest, and that the firearm may have in fact been in the stash location in the vehicle
at the time CHARLES was arrested.


                                                15
                                         CONCLUSION

34.    Based the foregoing, there is probable cause to believe that CHARLES violated 21 U.S.C.

§§ 841, 846, by conspiring to distribute and possess controlled substances with intent to distribute

them. Further, there is probable cause that CHARLES violated 18 U.S.C. § 924(o), by conspiring

to possess firearms in furtherance of, and use and carry firearms during and in relation to, a drug

trafficking conspiracy.



       Signed electronically and sworn to via telephone in accordance with Federal Rule of

Criminal Procedure 4.1 on March 1, 2021.

                                               /s Craig R. Harvey
                                               Craig R. Harvey
                                               Special Agent
                                               Federal Bureau of Investigation


 Electronically subscribed and telephonically sworn to before me this 1st day of March, 2021.



                                               ____________________________________
                                               HON. DONALD L. CABELL
                                               UNITED STATES MAGISTRATE JUDGE




                                                16
